Citation Nr: 0423745	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-14 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to the payment of monetary improved (nonservice-
connected) pension benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined the veteran was not entitled to non-service 
connected pension benefits due to excessive countable income.

The veteran indicated in his substantive appeal that he 
wanted a hearing before a Veterans Law Judge of the Board to 
be conducted at the RO (a Travel Board hearing).  However, by 
a December 2002 signed submission he elected to have a 
hearing before a hearing officer at the RO.  Although he was 
notified of the date, time, and location of the hearing, he 
failed to appear.  Hence, the hearing request is deemed to 
have been withdrawn.  38 C.F.R. § 20.702(d) (2003).

By a December 2002 submission the veteran requested Decision 
Review Officer (DRO) review of his claim.  However, this 
request was received in excess of 60 days after the RO's 
issuance in June 2002 of notice of the opportunity for a DRO 
review of his claim.  Hence, the DRO review request was 
untimely, and no DRO review was conducted.  38 CFR § 3.2600 
(2003).

 
FINDING OF FACT

The veteran's countable annual income for VA pension purposes 
is in excess of the established income limit for receipt of 
monetary non-service connected pension benefits.


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of 
monetary VA pension benefits.  38 U.S.C.A. §§ 1503, 1521, 
1522 (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), 3.271, 
3.272 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) requires VA to inform a 
veteran of the evidence needed to substantiate his claim, of 
what evidence he is responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a).  
VA regulations specify that VA will tell veterans to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b).  

In this case, notice of the VCAA was provided in an October 
2002 statement of the case.  In an October 2001 letter to the 
veteran the RO asked that he complete an Improved Pension 
Eligibility Verification Report, VA Form 21-0516-1.  The 
veteran submitted that form in October 2001.  

In an October 2002 letter the RO requested that he provide a 
report detailing income and paid medical expenses for the 
period from September 13, 2001 through September 30, 2002.  
The veteran was also asked to provide a dated statement from 
his last employer of his last payment.  The veteran provided 
a completed Improved Pension Eligibility Verification Report 
in October 2002, but he did not provide documentation of his 
payment of unreimbursed medical expenses, though he submitted 
a statement in October 2002 that he had recent medical 
expenses in excess of $25,000.  He stated that he was 
unemployed and could not work.  In November 2002, the RO 
requested that the veteran provide documentation of his 
payment of unreimbursed medical expenses, and then notified 
the appellant that this was required for those claimed 
expenses to be counted against income for determination of 
pension eligibility.  No documentation was provided.  

Because the veteran provided a family income statement for 
the period in question, and as the Board does not dispute 
either the income reported nor the appellant's inability to 
work, no other development would be pertinent to the question 
of excess income for improved pension purposes except 
deductions from that income calculation.  The only such 
deduction indicated in this case is unreimbursed medical 
expenses.  The veteran has been notified that documentation 
of such expenses is required, and VA cannot obtain such proof 
of payment for medical expenses without his cooperation.  To 
date he has not cooperated.  Hence, no further development 
would plausibly be of assistance in this case.  

Further, the veteran was afforded the opportunity to provide 
any additional pertinent evidence.  Hence, no additional 
notice or development is necessary either to meet the 
requirements of the VCAA, or the duty to assist the veteran 
generally, including pursuant to Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that VA actions have 
complied with the notice and duty to assist requirements of 
current law and that the record contains ample evidence upon 
which to complete adjudication of the claim.  Those facts 
which have been arrived at through the veteran's cooperation 
are not disputed and are accepted in the light most favorable 
to him.  Other facts, specifically the amount of documented 
unreimbursed medical expenses, are arrived at by default 
through the veteran's failure to provide requested evidence 
or assist in obtaining that evidence.  The claim for improved 
pension benefits cannot be sustained based on application of 
the law to these undisputed facts, as discussed below.  Thus, 
38 U.S.C.A. § 5103A requires no further development of the 
claim.  A remand for readjudication by the RO would serve 
only to delay resolution of the veteran's claim.  

The Court has recently held that the revised notice 
requirements in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) must be provided to a claimant prior to initial 
RO adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  In this instance, the veteran was told 
what was needed for his claim in October 2001, prior to 
initial adjudication of the most recent determination of 
continued eligibility for monetary improved pension benefits.  
While notice of the VCAA was  not provided to the veteran 
until issuance of a statement of the case in October 2002, 
the Board finds that the veteran was not prejudiced by this 
delay, since all assistance which may further his claim 
regarding the question of countable income for improved 
pension purposes was provided, to the extent his cooperation 
allowed.  The evidence as developed results in a denial of 
his claim, just as it would have if full, complete and 
accurate notice were provided earlier.  

Pursuant to 38 U.S.C.A. § 1521(a), improved pension is 
payable by VA to a veteran of a period of war who is 
permanently and totally disabled from nonservice-connected 
disability not the result of his own willful misconduct.  
Martin v. Brown, 7 Vet. App. 196, 198 (1994).

Basic entitlement exists if, among other things, the 
veteran's income is not in excess of the applicable maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23, as 
changed periodically and reported in the Federal Register.  
See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  The MAPR is 
periodically increased.  38 C.F.R. § 3.23(a).  The maximum 
rates for improved pension shall be reduced by the amount of 
the countable annual income of the veteran.  38 C.F.R. 
§ 3.23(b); 38 U.S.C.A. § 1521.

Effective December 1, 2000, the MAPR for a veteran with a 
dependent spouse was $12,186.  66 Fed. Reg. 3649 (January 16, 
2001).  Effective December 1, 2001, the MAPR for a veteran 
with a dependent spouse was $12,516.  67 Fed. Reg. 4780 
(January 31, 2002).  Effective December 1, 2002, the MAPR for 
a veteran with a dependent spouse was $12,692.  67 Fed. Reg. 
36,671-74 (May 24, 2002); 68 Fed. Reg. 5342-45 (Feb. 3, 
2003).
 
As a general rule, when determining countable income for 
improved pension purposes, all payments of any kind and from 
any source are considered income unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.23, 3.271(a).  
Income from Social Security Administration (SSA) benefits and 
income of a spouse is countable income and not excludable 
under 38 C.F.R. § 3.272.  Certain unreimbursed medical 
expenses (in excess of five percent of the MAPR) may be 
excluded from countable income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272(g).

It is undisputed that the veteran has qualifying active 
wartime service.  In October 2001 and October 2002 Improved 
Pension Eligibility Verification Reports, VA Form 21-0516-1, 
the veteran noted that he was married and living with his 
spouse, and had no children in his custody.

In an October 2001 Improved Pension Eligibility Verification 
Report, the veteran wrote that for the one-year period 
beginning September 13, 2000, he was in receipt of SSA 
benefits in the amount of approximately $240 monthly, that 
his spouse was in receipt of SSA benefits in the amount of 
$478 monthly, that he had gross employment earning for that 
one-year period in the amount of $8,320, and that his spouse 
in the same period had gross employment earnings in the 
amount of approximately $12,845.  The veteran also wrote that 
for the one-year period beginning September 13, 2001, he was 
in receipt of SSA benefits in the amount of $253 monthly, 
that his spouse was in receipt of SSA benefits in the amount 
of $502 monthly, that he had gross employment earnings for 
that one-year period in the amount of $8,320, and that his 
spouse in the same period had gross employment earnings in 
the amount of approximately $13,162.
 
In the October 2002 Improved Pension Eligibility Verification 
Report, the veteran informed that he was receiving SSA 
benefits in the amount of $263 monthly, and that his spouse 
was in receipt of SSA benefits in the amount of $520 monthly.  
He informed that from September 2001 through December 2001 he 
had employment earnings of $1,280 and his wife had employment 
earnings of $6,144; and for the period from January 2002 
through September 2002 he had no earnings but unemployment 
compensation in the amount of $1,352, and his wife had 
employment earnings in the amount of $9,744.

In December 2001, the appellant also submitted an unsigned 
memorandum from an employment agency informing that effective 
November 5, 2001, the veteran was no longer employed at his 
place of employment.  

The veteran submitted his own statement in October 2002 
stating that he was incapable of gainful employment due to 
the fact that he was 72, and due to his physical 
disabilities.  The Board is obligated to note, however, that 
excess income will result in a statutory bar to monetary 
nonservice-connected pension benefits regardless of age or an 
individuals incapacity for work.  38 C.F.R. § 3.3(a)(3)(v).  

While medical expenses may offset income when calculating 
income for improved pension eligibility, the veteran was 
expressly requested to provide evidence of his payment of 
unreimbursed medical expenses in the statement of the case 
issued in October 2002.  In October 2002, the appellant 
submitted a statement that he had medical expenses in the 
last four to five months in excess of $25,000 related to 
treatment for cancer.  However, he did not provide any 
documentation of any unreimbursed medical expenses that he 
personally paid, and he has not otherwise cooperated with 
VA's efforts to document his personal payment of unreimbursed 
medical expenses, despite a request for such documentation in 
a November 2002 development letter.  Thus, VA's efforts to 
ascertain the amounts of documented unreimbursed medical 
expenses that the appellant personally paid has been thwarted 
by the veteran's inaction, and the Board finds that there are 
no documented unreimbursed medical expenses that can be 
counted against income for purposes of determining 
eligibility to monetary improved pension benefits.   The 
veteran must understand that "[T]he duty to assist is not 
always a one-way street.  If (the veteran) wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Furthermore, while VA does have a duty to assist 
the veteran in the development of a claim, that duty is not 
limitless.  Hyson v. Brown, 5 Vet. App. 262 (1993).

Using the figures provided by the veteran in October 2001 
Improved Pension Eligibility Verification Report, for the 
year from September 13, 2001 through September 12, 2002, the 
veteran reported SSA benefits for him self of $253 monthly, 
and for his wife of $502 monthly.  This results in a combined 
SSA income for the veteran and his wife of $755 monthly, or 
$9,060 for the year.  The veteran reported his wife's 
earnings for the year beginning September 13, 2001 to be 
approximately $13,162.  Adding this to the $9,060 of SSA 
income results in an annual income for the couple, not 
counting any earned income or unemployment benefits for the 
veteran, of $22,222.  This is clearly more than the MAPR 
effective from December 1, 2000, or the MAPR effective from 
December 1, 2001.  

Using the figures provided by the veteran in the submitted 
October 2002 Improved Pension Eligibility Verification 
Report, for the year from September 13, 2001 through 
September 12, 2002, the veteran reported SSA benefits for him 
self of $263 monthly, and for his wife of $520 monthly.  This 
results in a combined SSA income for the veteran and his wife 
of $783 monthly, or $9,396 for the year.  The veteran 
reported his wife's earnings for the year beginning September 
13, 2001 to be approximately $6,144 for the period through 
December 2001, and $9,744 for the rest of the period through 
September 12, 2002.  This results in a total earned income 
for the wife for the year of $15,888.  Adding this to the 
$9,396 of SSA income results in an annual income for the 
couple, not counting any earned income or unemployment 
benefits for the veteran, of $25,284.  This is also clearly 
more than the MAPR effective from December 1, 2000, or the 
MAPR effective from December 1, 2001.  

It seems probable that a more accurate calculation would 
involve using the October 2001 report SSA benefits figures 
only for the period from September 13, 2001 through December 
2001, and using the higher SSA figures reported in October 
2002 for the remainder of the period from January 2002 
through September 12, 2002.  However, this level of accuracy 
is immaterial, since using either the higher or lower SSA 
benefits figures provided still arrives at a total income in 
excess of that allowable for receipt of improved pension 
pursuant to 38 U.S.C.A. § 1521(a) and the MAPR figures 
effective from December 1, 2000 and December 1, 2001.  

The Board has considered the figures in this case in the 
light most favorable to the veteran, counting no income of 
the veteran due to his reported unemployment benefits.  
Nonetheless, household income, inclusive of SSA benefits of 
the veteran and his spouse and earned income of his spouse, 
for the reported year beginning September 13, 2001, the date 
of receipt of claim for improved pension benefits, was in 
excess of that allowable for improved pension eligibility.  
38 U.S.C.A. § 1521(a).  The preponderance of the evidence is 
against the claim, and, therefore, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to the payment of monetary improved pension 
benefits is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



